     Case 21-11101-CMG              Doc 6     Filed 04/19/21 Entered 04/19/21 15:58:39                   Desc Final
                                               Decree Page 1 of 1
Form 177 − fnldec

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                          Case No.: 21−11101−CMG
                                          Chapter: 7
                                          Judge: Christine M. Gravelle

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Dosils, Inc.
   dba Dosil's Scuba & Surf
   Julie Dosil
   106 Half Moon Circle
   Unit D1
   Hypoluxo, FL 33462
Social Security No.:

Employer's Tax I.D. No.:
  22−3771246

                                                    FINAL DECREE



       The estate of the above named debtor(s) has been fully administered.

       If this case is a Chapter 11 or 13, the deposit required by the plan will be distributed, and it is

       ORDERED that Bunce Atkinson is discharged as trustee of the estate of the above named debtor(s) and the
bond is canceled; and the case of the above named debtor(s) is closed.


Dated: April 19, 2021                        Christine M. Gravelle
                                             Judge, United States Bankruptcy Court
